Citation Nr: 0702235	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
burial benefits.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.  He died in January 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed a claim in April 2004 for burial benefits 
for her husband, a wartime veteran, who died in January 2004.  
In an April 2004 letter to the appellant, the RO denied her 
claim for a plot or internment allowance and a nonservice-
connected burial allowance.  The appellant timely appealed 
this denial and the issue is now presented for Board 
consideration.  However, the Board finds that further 
development and consideration is needed for the reasons 
discussed below.

Since the appellant's appeal was certified to the Board, the 
regulations pertaining to a plot or internment allowance were 
amended, effective August 8, 2006.  See Fed. Reg. 44915-44920 
(2006) (presently codified at 38 C.F.R. §§ 3.1600(f), 3.1604 
(2006)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  In the present 
case, the amended regulation expressly provides for 
retroactive applicability for claims filed on or after 
December 16, 2003.  Thus, the appellant's claim is affected 
and is subject to the amended regulation.

The amended regulation appears to have significantly changed 
the requirements for entitlement to a plot or internment 
allowance.  The Board notes that the appellant has not been 
notified of the amended regulation, nor has she been provided 
a copy of such regulation.  In light of this regulatory 
change, the Board feels that this claim must be remanded to 
provide the appellant with proper notice regarding the 
amended regulation.  

The Board also observes that the appellant was never provided 
proper VCAA notice in accordance with 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  Thus, on remand, 
this error should be corrected.

Following completion of the above, the appellant's claim for 
burial benefits should be readjudicated in accordance with 
the newly amended law.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to burial benefits, including a plot or 
internment allowance.  

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated using the amended version 
of 38 C.F.R. § 3.1600(f) (Aug. 8, 2006).  
If the claim remains denied, the appellant 
and her representative, if any, should be 
issued a supplemental statement of the 
case.  The "Pertinent Laws and 
Regulations" section should include a 
copy of the recently amended 38 C.F.R. 
§§ 3.1600(f) and 3.1604 (2006).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


